Citation Nr: 9934248	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right arm 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

6.  Entitlement to an effective date earlier than August 11, 
1997, for the award of service connection for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February to May 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a left knee 
disability and a right hand disability and denied reopening 
of the appellant's claims of entitlement to service 
connection for a right arm disability, a right knee 
disability, and a back disability.  The appellant appeals 
also from a September 1998 rating decision, which granted 
service connection for a right shoulder disability but 
assigned an effective date of August 11, 1997.

The appellant and his spouse appeared at a hearing held at 
the RO on July 8, 1998.  A transcript of that hearing has 
been associated with the record on appeal.

The appellant's claims of entitlement to service connection 
for a right hand disability and a right arm disability will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
current left knee disability or of a nexus between treatment 
and diagnoses of his alleged left knee disability in the post 
service period and any incident or event of his military 
service.

2.  Service connection for a right knee condition was denied 
by the San Francisco, California, RO by means of a rating 
decision rendered in January 1979.  The appellant was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect an appeal within the 
statutory time period for such action.

3.  The evidence received subsequent to January 1979, with 
regard to the appellant's claim for service connection for a 
right knee disability is both new and material.

4.  A nexus between a chronic right knee strain and any event 
or etiology in service is not shown by the medical evidence.

5.  Service connection for a back condition was denied by the 
San Francisco, California, RO by means of a rating decision 
rendered in January 1979.  The appellant was notified of that 
decision, and of appellate rights and procedures, but did not 
perfect an appeal within the statutory time period for such 
action.

6.  The evidence received subsequent to January 1979, with 
regard to the appellant's claim for service connection for a 
back disability is both new and material.

7.  A nexus between a chronic lumbar strain and any event or 
etiology in service is not shown by the medical evidence.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left knee 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.385 (1999).

2.  The January 1979 rating decision, wherein service 
connection for a right knee condition was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

3.  The evidence received subsequent to the January 1979 
rating decision, serves to reopen the appellant's claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of service connection for a right knee 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.385 (1999).

5.  The January 1979 rating decision, wherein service 
connection for a back condition was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

6.  The evidence received subsequent to the January 1979 
rating decision, serves to reopen the appellant's claim for 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  The claim of service connection for a back disability is 
not well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 
(1999).

8.  An effective date, prior to August 11, 1997, is not 
warranted for the grant of service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, on March 13, 1978, the 
appellant was treated for right shoulder trauma.  The 
appellant reported that he had been knocked down onto his 
right shoulder.  He explained that his shoulder had 
dislocated then spontaneously relocated shortly afterwards.  
The physician noted tenderness posteriorly and with 
abduction.  The examiner added that the appellant's right 
shoulder appeared to be slightly lower than his left 
shoulder.  An X-ray examination of his right shoulder was 
negative.  The examiner advised the appellant to wear a sling 
for four weeks.

On March 17, 1978, the appellant complained of a lump on the 
side of his right calf of two days duration.

On March 20, 1978, the appellant complained of cold symptoms 
and knee pain.

On March 21, 1978, the appellant requested to be taken off 
profile for his right shoulder.  He explained that he had not 
been complying with the profile in that he had not been 
wearing his prescribed sling.  The examiner continued the 
profile.

On Monday, April 24, 1978, the appellant reported that he had 
injured his left shoulder on Saturday at the obstacle course.  
The appellant stated that his shoulder was very painful.  He 
complained also of a lump on his right leg since March 13, 
1978, and low back pain since two or three previously.  He 
added that he "want[ed] out of the Army."  The examiner 
noted that the range of motion of the appellant's left 
shoulder was somewhat limited but without redness or 
tenderness.  An X-ray examination of the appellant's left 
shoulder was negative.  The examiner diagnosed "multiple 
complaints."

On May 1, 1978, the appellant complained of low back, leg, 
and upset stomach pains.  The appellant stated that his low 
back pain had been continuous for two weeks.  He reported no 
history of trauma.  He stated that the pain did not radiate 
but was aggravated by bending and stooping.  The examiner 
noted diffuse paravertebral muscle tenderness without 
radiation of the pain.  An X-ray examination of the 
appellant's lumbar spine was negative.  The appellant was 
diagnosed with musculoskeletal low back pain and muscle 
spasm.  The appellant was placed on limited duty profile for 
ten days.

The appellant stated that his right leg hurt below his 
kneecap and thigh at the site of the scar from an electric 
saw injury twelve years previously.  The examiner noted that 
the scar was well healed but tender to palpation.  The 
examiner diagnosed leg pain, probably secondary to increased 
exercise.

The appellant reported having had blood in his stool one day 
previously.  The examiner noted that the appellant's abdomen 
was soft without rebounds.  The examiner diagnosed abdominal 
spasm and mild gastritis.

On May 6, 1978, the appellant reported that he had injured 
his right leg one day previously.  The appellant stated that 
he fell and hit his knee.  The examiner noted good range of 
motion and no edema.  The examiner prescribed crutches for 
four days and an ACE(tm) bandage.  A May 8, 1978 X-ray 
examination of the appellant's right leg was negative.

In August 1978 the appellant indicated that he had injured 
his right forearm, elbow, and leg on March 13, 1978.  He 
stated further that his left shoulder injury was a 
combination of having to wear a sling on his right arm for 
one month and a fall on his left shoulder while scaling a 
wall of an obstacle course.

At a December 1978 VA examination, the appellant reported 
that, on March, 13, 1978, he had injured his right knee, 
right forearm, and right hand in a fall during basic 
training.  He explained that he had dislocated his right 
shoulder and had been required to wear a sling.  He reported 
also that, on May 8, 1978, he had fallen on his left shoulder 
while climbing a wall during basic training.  He stated that 
his left shoulder had been injured previously by wearing the 
sling on the right arm.

The appellant complained of numbness and pain in his right 
forearm, hand, and elbow.  He stated that he had right knee 
pain with walking, which was aggravated by prolonged walking 
or standing.  The stated that his left shoulder was painful.  
He stated that cold weather aggravated greatly his left 
shoulder and right knee pain.

The examiner noted that the appellant ambulated with a stiff 
right leg.

The appellant's back was straight and without spasm.  
Straight leg raising was to 85 degrees.  The appellant was 
able to bend to the floor.  He extended his back to 50 
degrees and flex to 30 degrees laterally.  No neurological 
findings were seen.  The appellant's reflexes were normal at 
his knees and his Achilles tendons.

The appellant's left shoulder abducts to 90 degrees with pain 
and not beyond that.  Passively the arm was raised to 180 
degrees and the appellant lowered it, without support, to his 
side on his own.  The shoulder was tender to palpation at any 
point and along the posterolateral muscle to the occipital 
ridge.  Internal rotation was good.  The appellant stated 
that external rotation was painful and limited.  Shoulder 
architecture was good.  The examiner noted no atrophy in 
either extremity.

On pinprick examination of his hand, the appellant gave 
inconsistent responses, which did not fit any pattern.  The 
appellant's grip was weak.  The appellant explained that 
gripping hurt his shoulder.  The appellant's hand was not 
atrophied.

The architecture of the appellant's right knee was normal.  
No patellar giving, tenderness, or effusion was seen.  The 
appellant complained of pain in his right knee.  He limped on 
the right.  No atrophy of the right leg was seen.

The examiner noted that, after the examination, the appellant 
walked with his left arm swinging normally.  The examiner 
explained that, during the examination, the appellant had 
held his left arm supported during the examination.

X-ray examination of the appellant's right knee showed no 
effusion, fracture, or misalignment.  X-ray examination of 
the appellant's right shoulder showed a bone island in the 
head of the humerus and a bony spur at the inferior margin of 
the glenoid.  X-ray examination of the appellant's left 
shoulder showed no fracture, misalignment, or abnormal 
calcification.

The examiner explained that X-ray films of the appellant's 
back were not taken because the appellant had good function 
of his back and had denied any back condition.

The examiner stated that examination of the appellant's 
shoulders, knees, and back had produced no objective 
findings.  The examiner diagnosed history of injury to right 
knee, shoulders, and back without findings-subjective 
complaints only.

In a March 1979 statement, the appellant stated that he 
suffered from severe pain in both shoulders.

In an October 1997 statement, Michael Koelsch, M.D., stated 
that he had examined the appellant in August 1997 for 
complaints of chronic shoulder, back, and knee problems 
dating back to the time he spent in service.  The appellant 
reported that he had dislocated his right shoulder during a 
fall.  He stated that he wore a sling for several weeks.  He 
stated that thereafter he had pain in his shoulder.  The 
appellant described numbness and pain in his arm.  He 
complained also of a stabbing pain in the area of his biceps 
tendon as well as numbness and tingling up and down his arm.  
He described this same numbness in his hand.  He complained 
of decreased grip strength in his hands.  He reported also 
problems with recurrent dislocations since service.

The appellant reported that after his shoulder injury he 
developed concurrently pain in his back.  He stated that the 
pain radiated occasionally into his arms.  He described the 
pain as constant.

The appellant reported also that during this time his kneecap 
dislocated.  He explained that it was pushed medially.  He 
stated that, since that injury, his knees have developed 
grinding, popping and that they continue to hurt.  He stated 
that, during basic training, while running up hill, his knee 
hit a tree stump.  He explained that he had used crutches for 
approximately two weeks.

Dr. Koelsch stated that the appellant's right shoulder was 
lower than his left shoulder.  He had a prominent acromial 
clavicular joint that was not tender.  The appellant did have 
tenderness in his biceps anteriorly.  The appellant's scapula 
was slightly winged.  He had markedly decreased range of 
motion at the shoulder at the glenohumeral joint.  He had 
some crepitation on moving the joint.

Dr. Koelsch added that a nerve conduction study of the 
appellant's right arm suggested that he had a remote right 
upper trunk plexopathy.  He had evidence for right median 
nerve neuropathy at the wrist.  Dr. Koelsch explained that 
that neuropathy was probably not related to the remote 
plexopathy.  Dr. Koelsch stated further that X-ray 
examination of the appellant's chest showed evidence of 
acromial clavicular joint arthritis as well as suggestion of 
a notch in the inferior notch of the glenoid, which was 
probably due to dislocation and old injury.

The appellant's low back showed that he had lost his normal 
lordosis, but it rounded out on flexion.  The appellant had 
pain on full degrees of flexion and extension.

The appellant's right knee showed no effusion.  He did have 
slight lateral collateral ligament laxity on the right.

Dr. Koelsch opined that the appellant had a significant right 
shoulder injury dating back to boot camp.  He added that the 
injury was treated inadequately at the time and had caused 
the appellant persistent pain and disability.  Dr. Koelsch 
opined further that the appellant complaints of back and knee 
pain dating back to service should be evaluated further.

Dr. Koelsch enclosed a summary of electrodiagnostic testing 
conducted in September 1997 by Monte Moore, M.D.  Dr. Moore 
stated that there was electrodiagnostic evidence of a remote 
right upper trunk plexopathy.  He added that such might occur 
with a fall with downward force applied to the shoulder.  He 
stated that there was electrodiagnostic evidence of a mild to 
moderate right median neuropathy at the wrist, consistent 
with the diagnosis of carpal tunnel syndrome.  He stated that 
mild prolongation of ulnar transpalmar latency suggested mild 
polyneuropathy.  He stated also that there was no conclusive 
evidence of cervical neuropathy and no electrodiagnostic 
evidence of myopathy.

In a July 1998 statement, Jeffrey Kieffer, D.C., stated that 
he had treated the appellant four times in December 1996, 
once in July 1997, and once in August 1997.

At the appellant's July 1998 hearing, the appellant stated 
that, while in service, he had been knocked down from behind 
and that he had landed on his right shoulder on blacktop 
pavement.

He complained of numbness and tingling in his right hand.  He 
stated that he experienced stabbing pains in his forearm.  He 
stated that his right hand disability was a result of his 
right shoulder injury.  He stated that his right hand had 
been examined by Dr. Koelsch and Dr. Moore.  He stated that 
he had been also to VA medical facilities but that nothing 
had been done for him.  He stated that Dr. Moore told him 
that his right hand injury was directly attributable to the 
right shoulder injury because of the nerve damage to the 
shoulder.

The appellant stated that he injured his left knee while on 
the grenade range by hitting it on a tree stump.  He stated 
that he was placed on crutches for two weeks and that pain 
pills were prescribed.  He stated that he had pain in his 
knee that was so severe "that it wants to buckle up on 
[him]."  He stated that he had occasional pain, swelling, 
instability, and crepitus.  He stated that he complained of 
his left knee injury at the December 1978 VA examination but 
that his complaints were ignored.

The appellant stated that his right shoulder injury cause 
tenderness, shooting pains, tingling, and numbness in his 
right shoulder and right arm.

The appellant stated that his right shoulder had been treated 
by a Dr. O.H. Newman and a chiropractor, Bill E. Spencer.  He 
stated that he had been unable to locate Dr. Newman and 
believed him to be dead.  He added that he had been advised 
that Dr. Newman's records were unavailable.  He stated that 
Dr. Spencer's office informed him that Dr. Spencer's records 
of treating the appellant had been purged.

The appellant stated that he had nerve damage from his 
shoulder to his hand.  He stated that while in service, and 
for many years thereafter, he had a lump on his right elbow.  
The appellant stated that he had pain from his forearm to the 
top of his head.

The appellant testified that, when he fell and dislocated his 
right shoulder, his right kneecap was pushed to the inside of 
his leg.  He stated that he had crepitus and swelling in his 
right knee.  He stated that he treated his knee himself with 
ice and Ace(tm) bandages.

The appellant recalled that his back was injured when he 
injured his right shoulder.  He stated that he had back pain, 
which was aggravated by prolonged sitting.  He stated that 
his back was treated by Dr. Kieffer.

The appellant's spouse stated that she believed that because 
of negligence the appellant had been suffering for over ten 
years.

In a July 1998 statement, Dr. Moore stated that 
electrodiagnostic studies of the appellant, conducted in 
September 1997, suggested a right upper trunk brachial 
plexopathy.  He added that other possibilities for the 
abnormal findings included remote radiculopathy.  He 
explained that the testing did not establish a diagnosis but 
merely suggested possible diagnoses.

At an August 1998 VA examination, the appellant reported that 
he had injured his right shoulder in service when he had been 
"knocked down from behind and landed on his right 
shoulder."  He stated that he was treated with a sling for 
several weeks.

The appellant reported that he sustained concurrently 
"complete dislocation of the right knee cap and twisted the 
low back spine."  He added that there was a big knot on his 
right elbow for several years.  The appellant complained that 
his right knee still hurt if he tried to run or walk.  He 
added that driving a car from Mountain Home, Idaho, to Boise, 
Idaho, caused his knee to hurt.  He complained also that his 
low back ached continuously.  He complained further that he 
experienced constant pain in his right shoulder.  He 
explained that the pain radiated into his right arm.  He 
complained also of numbness and tingling of the right arm, 
principally of ulnar distribution.

He described the pain in his right arm as severe and numbing 
"like a hot poker being stuck into his arm."  He described 
the pain in the right knee as if "a wedge [was] being forced 
into the joint."  He said that "both knees crack and make 
noises."  He explained that the pain in the knee was worse 
when bearing weight.  The appellant added that he was losing 
the grip in his right hand and having difficulty writing.  He 
stated that cold weather aggravated the pains of the right 
shoulder, right knee, and low back.

The examiner noted tenderness around the lateral surface of 
the right shoulder joint, as well as the acromioclavicular 
joint.  The appellant was able to abduct his right arm to 35 
degrees, elevate it anteriorly to 50 degrees, and elevate it 
posteriorly to zero degrees.  The grip of the appellant's 
right hand was 1/5.  The appellant had full range of motion 
of the right elbow.

The appellant was able to flex his right knee to 85 degrees 
and extend it to 180 degrees.  The examiner noted distinct 
tenderness about the medial aspect of the right knee.  No 
laxity was observed.

The appellant was able to flex forward his lumbar spine to 
120 degrees and flex it laterally 30 degrees to the right and 
50 degrees to the left.  The examiner stated that the 
appellant's sensory system was reduced sensation on the right 
upper extremity and increased on the right lower extremity.  
The appellant's gait was "normal strided and based."

The examiner stated that he had reviewed the appellant's 
records.  He opined that the appellant's injury occurred as 
he claimed in his history to the examiner.

The examiner diagnosed post rotator cuff strain, with severe 
residuals, i.e., ulnar neuropathy, weakness of the right 
upper extremity, severe impairment; chronic lumbar strain, 
moderate impairment; chronic right knee strain, moderate 
impairment; degenerative joint disease of the right shoulder, 
moderate impairment.

In a September 1998 statement, the appellant stated that, 
following his release from service in May 1978, he was 
prescribed Tylenol(tm) with codeine by the VA outpatient clinic 
in Sacramento, California, for approximately ten years.

The appellant stated that he did injure his back while in 
service.  He explained that he did not complain more of the 
pain because he was medicated for pain due to his shoulder 
injury.  He stated the examination report of the December 
1978 VA examination is inaccurate because he did complain of 
a back disability.  He stated that his complaint was ignored.

In a November 2, 1998 statement, the appellant reported that 
shortly after entering service and a few days before his 
birthday,  he was knocked to the ground.  The appellant 
stated that he dislocated his right shoulder; did nerve 
damage to his right shoulder, arm, and hand; and tore muscles 
in his right arm and shoulder.  He stated that his right 
kneecap was dislocated in the fall.  He added that for 
several years afterward he had a large lump on both his right 
elbow and his right shin.  He stated further that he injured 
his back in the fall, which was currently painful.  He stated 
that prior to his discharge from service he complained of 
chronic pain in his right shoulder, right arm, right hand, 
back, and knees.

He stated that he had injured his left knee by smashing it on 
a tree stump.  He stated that he was placed on crutches for 
two weeks.

He requested that service connection for his right shoulder 
disability be effective from the date of his original claim 
in 1978.

In a November 3, 1998 statement, the appellant reiterated 
that he did injure his back while in service.  He explained 
that he did not complain more of the pain because he was 
medicated for pain due to his shoulder injury.  He stated 
that the full extent of his inservice injuries was not 
realized until shortly before his discharge from service.

He stated that the examination report of the December 1978 VA 
examination is inaccurate because he did complain of about 
his back, knees, right hand, and right shoulder.

In February 1999 the appellant was treated as a VA outpatient 
for his right shoulder disability.



Analysis

1.  Left knee disability

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the presence 
of current hearing loss, tinnitus, or residuals of a broken 
nose.  Mere contentions by the veteran, without supporting 
evidence of a current disability, do not constitute a well-
grounded claim.  Rabideau, 2 Vet. App. at 144; King v. Brown, 
5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
claimed left knee disability to any event or etiology in 
service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a left knee disability well 
grounded.  Caluza, 7 Vet. App. 498.  The Board has carefully 
considered the appellant's contentions and statements on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his left 
knee disability is causally related to service, 
notwithstanding the fact that the evidence does not 
demonstrate, by means of clinical findings, that a left knee 
disability is currently manifested.  It is also noted that he 
lacks the medical expertise to enter an opinion regarding a 
causal relationship between his alleged disabilities and any 
claimed in-service onset or a secondary relationship to a 
service-connected disability.  See id. at 494-95.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the statement of the case issued in March 
1998.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for a left knee disability as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

2.  Right knee disability

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the well-
groundedness requirement set forth in 38 U.S.C.A. § 5107(a) 
(West 1991) does not apply with regard to the reopening of 
disallowed claims and the revision of prior final 
determinations, insofar as the evidence is reviewed as to 
whether the criteria for the reopening of claims are 
satisfied.  Jones v. Brown, 7 Vet. App. 134 (1994); see also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (holding 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, the San Francisco, RO, in its January 
1979 rating decision, denied service connection for a right 
knee condition based on its review of the evidence then of 
record, which included the appellant's service medical 
records and the report of a December 1978 VA medical 
examination.  The RO specifically held that residuals of a 
right knee injury were not shown on VA examination.  The 
appellant was notified of that decision, and of appellate 
rights and procedures, by a letter, dated February 15, 1979.  
The appellant filed a notice of disagreement as to that 
determination in March 1979.  The RO issued a Statement of 
the Case in April 1979.  However, the appellant did not file 
a Substantive Appeal within the one-year period after the 
date of the notification of the January 1979 decision.  See 
38 C.F.R. §§ 20.200, 2.302 (1999).  That decision is, 
accordingly, final, and can only be reopened by evidence that 
is both new and material.

The evidence received subsequent to January 1979 the report 
of an August 1998 VA examination indicating the presence of a 
right knee disability that has been classified as chronic 
right knee strain.  This evidence is new, not only in the 
sense that it had not previously been of record, but in that 
it presents new information relating to the current 
manifestation of a right knee disability.  In addition, this 
evidence is material.  The RO, in January 1979, denied 
service connection for a right knee condition on the basis 
that no such disability was shown by the evidence of record.  
The evidence associated with the claims folder since January 
1979, which now demonstrates that this disability is in fact 
shown, relates directly to the reason for the prior final 
denial.  See Evans, 9 Vet. App. at 284.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the appellant's claim is well grounded.  See 
Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 203.  The 
Court has held that the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two).  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  As discussed above, the Court, in 
Elkins and Winters, held that any subsequent consideration of 
the claim on the merits must be preceded by a finding that 
the claim is well grounded; that is, whether, considering all 
of the evidence, the claim is plausible.

In the instant case, the elements to establish a well-
grounded claim, as enunciated in Caluza, are not satisfied.  
While the evidence received after January 1979 demonstrates 
the manifestation of a chronic right knee strain, the 
evidence does not demonstrate that there is a nexus between 
the post-service presence of a chronic right knee strain and 
the appellant's military service.  Although the appellant 
believes that his right knee disability is causally related 
to service, specifically to the fall in which he also injured 
his right shoulder, he lacks the medical expertise to enter 
an opinion regarding a causal relationship between his 
alleged disabilities and any claimed in-service onset or a 
secondary relationship to a service-connected disability.  
See Espiritu, 2 Vet. App. at 494-95.  His assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
The claim is not well grounded, and is therefore denied.


3.  Back disability

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the well-
groundedness requirement set forth in 38 U.S.C.A. § 5107(a) 
(West 1991) does not apply with regard to the reopening of 
disallowed claims and the revision of prior final 
determinations, insofar as the evidence is reviewed as to 
whether the criteria for the reopening of claims are 
satisfied.  Jones v. Brown, 7 Vet. App. 134 (1994); see also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (holding 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, the San Francisco, RO, in its January 
1979 rating decision, denied service connection for a back 
condition based on its review of the evidence then of record, 
which included the appellant's service medical records and 
the report of a December 1978 VA medical examination.  The RO 
specifically held that a back condition was not shown on VA 
examination.  The appellant was notified of that decision, 
and of appellate rights and procedures, by a letter, dated 
February 15, 1979.  The appellant filed a notice of 
disagreement as to that determination in March 1979.  The RO 
issued a Statement of the Case in April 1979.  However, the 
appellant did not file a Substantive Appeal within the one-
year period after the date of the notification of the January 
1979 decision.  See 38 C.F.R. §§ 20.200, 2.302 (1999).  That 
decision is, accordingly, final, and can only be reopened by 
evidence that is both new and material.

The evidence received subsequent to January 1979 the report 
of an August 1998 VA examination indicating the presence of a 
back disability, which has been classified as chronic lumbar 
strain.  This evidence is new, not only in the sense that it 
had not previously been of record, but in that it presents 
new information relating to the current manifestation of a 
back disability.  In addition, this evidence is material.  
The RO, in January 1979, denied service connection for a back 
condition on the basis that no such disability was shown by 
the evidence of record.  The evidence associated with the 
claims folder since January 1979, which now demonstrates that 
this disability is in fact shown, relates directly to the 
reason for the prior final denial.  See Evans, 9 Vet. App. at 
284.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the appellant's claim is well grounded.  See 
Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 203.  The 
Court has held that the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two).  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  As discussed above, the Court, in 
Elkins and Winters, held that any subsequent consideration of 
the claim on the merits must be preceded by a finding that 
the claim is well grounded; that is, whether, considering all 
of the evidence, the claim is plausible.

In the instant case, the elements to establish a well-
grounded claim, as enunciated in Caluza, are not satisfied.  
While the evidence received after January 1979 demonstrates 
the manifestation of a chronic lumbar strain, the evidence 
does not demonstrate that there is a nexus between the post-
service presence of a chronic lumbar strain and the 
appellant's military service.  Although the appellant 
believes that his back disability is causally related to 
service, specifically to the fall in which he also injured 
his right shoulder, he lacks the medical expertise to enter 
an opinion regarding a causal relationship between his 
alleged disabilities and any claimed in-service onset or a 
secondary relationship to a service-connected disability.  
See Espiritu, 2 Vet. App. at 494-95.  His assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
The claim is not well grounded, and is therefore denied.


4.  Earlier effective date for service connection of right 
shoulder disability

The appellant contends that an effective date earlier than 
August 11, 1997, for the establishment of entitlement to 
service connection for a right shoulder disability is 
warranted.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  Where new and material evidence has been submitted, 
other than service medical records, and is received after a 
final disallowance, the effective date shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (1999).  For 
reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (1999).

The appellant served on active duty from February to May 
1978.  The appellant filed a claim of entitlement to service 
connection for a right shoulder disability in August 1978.  A 
January 1979 rating decision by the San Francisco, 
California, VARO denied entitlement to service connection for 
a right shoulder disability.  The appellant did not perfect 
an appeal of that decision.  Therefore, that rating decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

The appellant filed a claim to reopen his claim of 
entitlement to service connection for a right shoulder 
disability, which was received by VA on August 11, 1997.  A 
September 1998 rating decision established entitlement to 
service connection for a right shoulder disability and 
established an effective date of August 11, 1997, for the 
establishment of service connection.

The appellant's August 11, 1997 statement, which sought to 
reopen his claim, must be seen as a claim to reopen a claim 
following a final denial.  In developing the appellant's 
claim to reopen, the RO obtained medical evidence which was 
new and material, reopened the appellant's claim, and granted 
entitlement to service connection for a right shoulder 
disability.

Therefore, in view of the above, the proper effective date 
would be the date of claim to reopen or the date entitlement 
arose, whichever was later, as this claim was reopened 
following a previous final denial.  As the new medical 
evidence showed entitlement before receipt of the August 11, 
1997 claim to reopen, the date of receipt of the claim to 
reopen, August 11, 1997, which is the later date, is the 
proper effective date.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
1991); 38 C.F.R. § 3.400 (1999).

In a case where the law, and not the evidence, is dispositive 
of the issue, it should be denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the record indicates that an 
effective date, earlier than August 11, 1997, is not 
warranted, the appellant's claim lacks merit.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

New and material evidence has been received with regard to 
the appellant's claim for service connection for a right knee 
disability, and his claim therefor has been reopened.  
However, that claim is not well grounded, and is accordingly 
denied.

New and material evidence has been received with regard to 
the appellant's claim for service connection for a back 
disability, and his claim therefor has been reopened.  
However, that claim is not well grounded, and is accordingly 
denied.

An effective date, earlier than August 11, 1997, for service 
connection for a right shoulder disability is denied.


REMAND

1.  Right hand disability

The appellant's right shoulder disability is currently rated 
under Diagnostic Code 8510 for incomplete paralysis of the 
upper radicular group of peripheral nerves.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (1999).  That Diagnostic Code 
indicates that the nerves group affects all shoulder and 
elbow movements but does not affect hand and wrist movements.  
The appellant's right shoulder disability is also rated under 
Diagnostic Code 5201 for limitation of motion of the arm.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5201.

The appellant's claim of entitlement to service connection 
for a right hand disability is well-grounded.  The appellant 
has stated that his right shoulder was injured in service.  
Service medical records document that injury.  At the August 
1998 VA examination, the examiner opined that the appellant 
had disabilities resulting from the in service right shoulder 
injury.  The examiner diagnosed residuals of the right 
shoulder injury including ulnar neuropathy.

Although the examiner diagnosed ulnar neuropathy as a 
residual right shoulder disability, the examination is 
incomplete.  It does not address the October 1997 statement 
by Dr. Koelsch, which does not mention ulnar neuropathy and 
appears to attribute the symptoms of the appellant's right 
hand disability to mild right median neuropathy.  Dr. Koelsch 
described the appellant's right median neuropathy as 
"unrelated" to the right shoulder injury.

Similarly, neurologic testing by Dr. Moore in September 1997 
does not show abnormal ulnar nerve findings and noted that 
the abnormal median nerve findings were consistent with 
carpal tunnel syndrome.

2.  Right arm disability

In a July 1998 Hearing Officer's Decision, the RO indicated 
that the appellant's right arm disability was included in the 
grant of service connection for the appellant's right 
shoulder disability.  The current record is inadequate to 
identify whether the appellant's claim for a right arm 
disability has been granted.

Further examination is necessary to evaluate the appellant's 
right hand disability and right arm disability and determine 
whether it is related to his right shoulder injury.  
Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a right 
hand disability and a right arm 
disability since February 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The appellant should be afforded a VA 
examination to determine whether he has a 
current right hand disability and/or a 
right arm disability that is related to a 
right shoulder injury in service.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examiner is requested to 
opine whether the appellant has a right 
hand disability that is related to a 
right shoulder injury suffered in 
service.  The examiner should identify as 
specifically as possible any disabilities 
or limitations which are related to the 
appellant's right shoulder injury in 
service.  The examiner should provide a 
complete rationale, including the 
discussion of medical evidence in the 
claims folder, for any opinion expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
   The appellant was born on January [redacted], 1951.  The appellant 
served on active duty from February 28, 1978, to May 23, 1978.


